DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Examiner acknowledges the reply filed on 12/29/2020 in which claims 1, 4-8, 10-11, 15, 18 have been amended. Claims 24-33 are cancelled. Claims 16-17 are withdrawn. Currently claims 1-15, 18-23 are pending for examination in this application. 

Claim Rejections - 35 USC § 112
Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
		Claim 18 recites “wherein each of the first header piece and the second header piece includes a sloped region near the channel” and then recites “the sloped region” making it unclear if applicant is referring to the sloped region of the first header piece, the second header piece or of both headers.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 12, 18, 19 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burban et al. (US 6,616,735 B1) in view of Joh et al. (US 4,125,468).
Regarding claim 1, Burban discloses:
A vapor transfer cartridge (figure 6) comprising: 
a center tube (57) extending along a first axis from a first end to a second end (see annotated figure 6 below), having a continuous inner diameter throughout (see figure 6); 

a first channel about an inner circumference (channel on the interior of 60a) of the first header piece (60a), 
a first port (40), and 
a second header piece (92; in the alternative 60b) coupled to the second end of the center tube (see figure 6); and 
a plurality of fibers (58) arranged along the axis of the center tube from the first end to the second end (figure 6).  
Burban does not explicitly state that the first header piece comprises a baffle. 
However, Joh teaches a baffle (23) in a header (figures 4-5). 
Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Burban to include a baffle as taught by Joh for the purpose of preventing localized flow in the enlarged cross-section portion of Burban and for the purpose of more uniformly distributing the flow thus preventing damage to the hollow fibers (col. 3, lines 48-62).


    PNG
    media_image1.png
    1236
    1022
    media_image1.png
    Greyscale


Regarding claim 2, Burban further discloses wherein the second header piece (92) includes a second port (54).  

Regarding claim 3, Burban further discloses the cartridge further comprising: a first end cap (80) coupled to the first header piece (60a), the first end cap comprising a third port (42); and a second end cap (60B or 92) coupled to the second header piece (92 of 60b), the second end cap comprising a fourth port (41 or 54).  

Regarding claim 4, Burban further discloses wherein the first port (42), second port (54), third port (40) and fourth port (41) are aligned along a longitudinal axis (see figures 5-6 which show 42, 40, 54 and 41 aligned along a longitudinal axis).  

Regarding claim 5, Burban further discloses wherein the ports (42, 40, 54, and 41) are configured to be attached to a water inlet, a water outlet, air inlet and air outlet on a capital unit. (The examiner notes that a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  

Regarding claim 6, Burban further discloses wherein the first port is configured to receive a gas flow of about 8 lpm.  (The examiner notes that a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). It is the examiner’s position that the first port is capable of receiving gas at 8 lpm.

Regarding claim 7, Burban further discloses wherein the second port is configured to provide a gas with a humidity within the range of 26-56 mg/L to the air outlet. (The examiner notes that a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). It is the examiner’s position that the second port is capable of providing gas with a humidity in the claimed range. 

Regarding claim 12, Burban discloses the claimed invention substantially as claimed as set forth for claim 1 above. Burban does not explicitly disclose wherein the inner diameter of the center tube is about 28 mm.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Burban to have an inner diameter of the center tube of about 28mm since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Burban would not operate differently with the claimed diameter. 

Regarding claim 18, Burban further discloses wherein each of the first header piece (60a) and the second header piece (60b) includes a sloped region (72 interfacing with 59) near the channel, the sloped region configured to center the plurality of fibers (see figure 6).  

Regarding claim 19, Burban does not explicitly disclose wherein each fiber of the plurality of fibers has a diameter of about 0.7 mm.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Burban wherein each fiber of the plurality of fibers has a diameter of about 0.7 mm since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Burban would not operate differently with the claimed diameter. Further, applicant places no criticality on the range claimed, indicating simply that the diameters can vary (specification pp. [0011]).


claim 22, Burban further discloses wherein the plurality of fibers are configured as hollow fiber tubes (col. 7, line 30-31).
Claims 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burban et al. (US 6,616,735 B1) in view of Joh et al. (US 4,125,468) in view of McPhee (US 3,846,518 A).
	Regarding claim 8, Burban discloses the claimed invention substantially as claimed as set forth for claim 1 above. Burban does not explicitly disclose wherein the channel includes one or more ribs configured to align and center the center tube.  However, McPhee teaches that it is known to provide ribs 61 on an inner channel in order to connect with another component (see figure 3). Thus it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified Burban wherein the channel includes ribs configured to align and center the center tube as taught by McPhee for the benefit of an easy connection/disconnection means which can be beneficial if the hollow fibers need to be replaced or cleansed.

Regarding claim 9, as modified Burban discloses the claimed invention as claimed. Burban as modified by McPhee further discloses wherein the center tube is configured to be axially adjustable (connected to ribs or not) on the ribs to achieve a desired cartridge length (the claim does not require all the components to be included in the length and thus when the header is removed or when the header is on achieves different “desired” cartridge lengths).  

claims 10-11, as modified Burban discloses the claimed invention as claimed. While McPhee does not explicitly state the number of ribs being three or more, twelve or more, McPhee indicates that each rib provides a snap connection and thus each additional rib results in a more stable connection and thus the number of ribs results in a change in stability of the connection making it a results effective variable. Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the device of Burban by making the number of ribs being three or more, twelve or more as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Claims 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burban et al. (US 6,616,735 B1) in view of Joh et al. (US 4,125,468) in further view of Blythe et al. (US 2003/0168062 A1).
	Regarding claim 13, Burban discloses the claimed invention substantially as claimed as set forth for claim 1 above. Burban as modified does not explicitly disclose wherein the baffle is configured as a cross-shaped baffle with a dispersing cap.  
	However, Blythe teaches a baffle (84) configured as a cross-shaped baffle (86 give it cross shape) with a dispersing cap (85).  


Regarding claim 14, Burban as modified discloses the claimed invention as claimed but does not explicitly disclose wherein the baffle extends into the center tube about 4 mm or less (figures 4-5 of Joh show the baffle extending into the tube). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Burban to have the baffle extend into the center tube about 4 mm or less since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Burban would not operate differently with the claimed diameter. Further, applicant places no criticality on the range claimed, indicating simply that the baffle may extend into the center tube to varying degree (specification pp. [0010]).

Regarding claim 15, Burban as modified discloses the claimed invention as claimed and further wherein the baffle is configured to provide multi-directional water delivery ([0033] of Blythe; figure 5 of Joh show the baffle providing a circular flow and flow in a circle is in multiple directions).  

Claims 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burban et al. (US 6,616,735 B1) in view of Joh et al. (US 4,125,468) in view of Feng et al. (US 6,224,763 B1).
Regarding claims 20-21, Burban as modified discloses the claimed invention substantially as claimed as set forth for claim 1 above. Burban does not explicitly disclose the type of fibers being porous or non-porous. However, Feng teaches that it is known to select between porous and non-porous depending on the application (col. 3, lines 3-9).
	Thus it would have been obvious to have modified Burban to have either porous or non-porous fibers in order to optimize the device for the specific application. 

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burban et al. (US 6,616,735 B1) in view of Joh et al. (US 4,125,468) in view of Niland et al. (US 2004/0245658 A1).
Regarding claim 23, Burban discloses the claimed invention substantially as claimed as set forth for claim 1 but does not indicate that the first port includes a barb at an end. However Niland teaches that it is known to use barbed connections (240) in vapor cartridges [0035]. Thus it would have been obvious to one having ordinary skill in the art at the time the invention was made to have substituted Burban’s connections to be barbed connections as taught by Niland for the benefit of a quicker connect/disconnect without requiring threading. The functions of a barbed connection and a threaded connection are known in the art. One of ordinary   KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Response to Arguments
Applicant’s arguments with respect to the claims have been fully considered but they are not persuasive. Applicant’s representative asserts that the claims are not obvious over the cited references. It is the examiner’s position that given a careful reading, the claims do not distinguish over the prior art of record.
Applicant’s representative asserts that it would not have been obvious to modify Burban to include a baffle as taught by Joh. The examiner respectfully disagrees. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Burban to include a baffle as taught by Joh for the purpose of preventing localized flow in the enlarged cross-section portion of Burban and for the purpose of more uniformly distributing the flow which results in preventing damage to the hollow fibers (col. 3, lines 48-62). Applicant’s representative states that sweep inlet openings formed around shell 57 would prevent damage to the hollow fibers. However, the first header piece is 60a in the rejection, not 60b. Thus these arguments are moot. Applicant’s representative asserts that gas passing from 40-41 would not directly hit the fibers and thus there is no risk of damage. Objective evidence which must be factually supported by an appropriate affidavit or declaration to be of probative value. Further the examiner notes col. 4, lines 43-51 of Burban describe flow from 
	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA MURPHY whose telephone number is (571)270-7362.  The examiner can normally be reached on Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571)272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VICTORIA MURPHY/Primary Examiner, Art Unit 3785